


110 HR 1000 IH: Edward William Brooke III

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1000
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Ms. Norton (for
			 herself, Ms. Kilpatrick,
			 Mr. Lynch,
			 Mr. Delahunt,
			 Mr. Markey,
			 Mr. Meehan,
			 Mr. Frank of Massachusetts,
			 Mr. McGovern,
			 Mr. Olver,
			 Mr. Capuano,
			 Mr. Tierney, and
			 Mr. Neal of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Edward William
		  Brooke III in recognition of his unprecedented and enduring service to our
		  Nation.
	
	
		1.Short titleThis Act may be cited as the
			 Edward William Brooke III
			 Congressional Gold Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Edward William Brooke III was the first
			 African American elected by popular vote to the United States Senate and served
			 with distinction for 2 terms from January 3, 1967, to January 3, 1979.
			(2)In 1960, Senator
			 Brooke began his public career when Governor John Volpe appointed him chairman
			 of the Boston Finance Commission, where the young lawyer established an
			 outstanding record of confronting and eliminating graft and corruption and
			 proposed groundbreaking legislation for consumer protection and against housing
			 discrimination and air pollution.
			(3)At a time when few
			 African Americans held State or Federal office, Senator Brooke became an
			 exceptional pioneer, beginning in 1962, when he made national and State history
			 by being elected Attorney General of Massachusetts, the first African American
			 in the Nation to serve as a State Attorney General, the second highest office
			 in the State, and the only Republican to win statewide in the election that
			 year, at a time when there were fewer than 1,000 African American officials in
			 our Nation.
			(4)He
			 won office as a Republican in a state that was strongly Democratic.
			(5)As Massachusetts
			 Attorney General, Senator Brooke became known for his fearless and honest
			 execution of the laws of his State and for his vigorous prosecution of
			 organized crime.
			(6)The pioneering accomplishments of Edward
			 William Brooke III in public service were achieved although he was raised in
			 Washington, DC at a time when the Nation’s capital was a city where schools,
			 public accommodations, and other institutions were segregated, and when the
			 District of Columbia did not have its own self-governing institutions or
			 elected officials.
			(7)Senator Brooke
			 graduated from Paul Laurence Dunbar High School and went on to graduate from
			 Howard University in 1941.
			(8)Senator Brooke’s
			 enduring advocacy for self-government and congressional voting rights for the
			 citizens of Washington, DC has roots in his life and personal experience as a
			 native Washingtonian.
			(9)Senator Brooke
			 served for 5 years in the United States Army in the segregated 366th Infantry
			 Regiment during World War II in the European theater of operations, attaining
			 the rank of captain and receiving a Bronze Star Medal for heroic or
			 meritorious achievement or service and the Distinguished Service
			 Award.
			(10)After the war,
			 Senator Brooke attended Boston University School of Law, where he served as
			 editor of the school’s Law Review, graduating with an LL.B. in 1948 and an
			 LL.M. in 1949, and made Massachusetts his home.
			(11)During his career
			 in Congress, Senator Brooke was a leader on some of the most critical issues of
			 his time, including the war in Vietnam, the struggle for civil rights, the
			 shameful system of apartheid in South Africa, the Cold War, and United States’
			 relations with the People’s Republic of China.
			(12)President Lyndon
			 B. Johnson appointed Senator Brooke to the President’s Commission on Civil
			 Disorders in 1967, where his work on discrimination in housing would serve as
			 the basis for the 1968 Civil Rights Act.
			(13)Senator Brooke
			 continued to champion open housing when he left the Senate and became the head
			 of the National Low-Income Housing Coalition.
			(14)Senator Brooke
			 has been recognized with many high honors, among them the Presidential Medal of
			 Freedom in 2004, an honor that recognizes an especially meritorious
			 contribution to the security or national interests of the United States, world
			 peace, cultural or other significant public or private endeavors; the
			 Grand Cross of the Order of Merit from the Government of Italy; a State
			 courthouse dedicated in his honor by the Commonwealth of Massachusetts, making
			 him the first African American to have a State courthouse named in his honor;
			 the NAACP Spingarn Medal; and the Charles Evans Hughes award from the National
			 Conference of Christians and Jews.
			(15)Senator Brooke’s
			 biography, Bridging The Divide: My Life, was published in 2006, and he is the
			 author of The Challenge of Change: Crisis in Our Two-Party System, published in
			 1966.
			(16)Senator Brooke
			 became a racial pioneer, but race was never at the center of his political
			 campaigns.
			(17)He demonstrated to
			 all that with commitment, determination, and strength of character, even the
			 barriers once thought insurmountable can be overcome.
			(18)He has devoted
			 his life to the service of others, and made enormous contributions to our
			 society today.
			(19)The life and accomplishments of Senator
			 Brooke is inspiring proof, as he says, that people can be elected on the
			 basis of their qualifications and not their race.
			3.Congressional
			 Gold Medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design to Edward William Brooke III in recognition of
			 his unprecedented and enduring service to our Nation.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
